Per Curiam.
This is a workman’s compensation case, the compensation bureau having found in favor of ’the petitioner, and an appeal to the Court of Common Pleas of Essex having been dismissed and the award of the workmen’s compensation bureau confirmed.
We have now before us a rule to show cause “why a writ of certiorari should not issue to review the proceedings in the workman’s compensation proceeding herein.” We see no reason for granting the writ.
The first point made by the prosecutor is that the workmen’s compensation bureau was without jurisdiction to hear and determine the cause. After considering carefully what has been said upon that topic, we think there is no substance in the point.
*483The next point is that the proofs show that the accident to the petitioner-respondent grew out of his intoxication, and that his intoxication was the proximate cause of the accident. We have examined the proofs and find there is no fairly debatable question upon this point.
The third point is that the alleged accident to the petitioner-respondent did not arise out of and in the course of the employment. The finding below was that the accident did arise out of and in the course of the employment, and we think that finding is, not only supported by the evidence, but the matter is not fairly debatable.
The fourth and last point is that there was no ground for dismissing the appeal. We think that there was. Such an appeal may properly be dismissed if not prosecuted in accordance with the provisions of the act. This appeal was not so prosecuted, and, we think, was properly dismissed.
The rule to show cause is discharged and the writ denied, with costs.